Citation Nr: 1231018	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2010 decision, the Board denied service connection for PTSD.  The record does not reflect that the Veteran appealed this decision to the Court of Appeals for Veterans' Claims (CAVC).  

In the August 2010 decision, the Board observed that the initial claim for entitlement to service connection for PTSD encompassed a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As additional development was necessary, the Board remanded the issue of entitlement to an acquired psychiatric disorder other than PTSD.  The claim again was remanded by the Board for further development in May 2012.  The requested development having been completed, the matter again is before the Board.

As previously discussed in the Board's May 2012 remand, in a January 2012 statement the Veteran's wife asserted that service connection for PTSD was warranted.  As noted above, a claim for service connection for PTSD was denied by the Board in an unappealed August 2010 Board decision.  As no action on this matter appears to have been undertaken, this matter again is referred to the RO for further action, if appropriate.



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's psychiatric disabilities other than PTSD, including MDD, are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other than PTSD, to include MDD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization or attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  All other records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board notes that the Veteran was provided a VA examination in January 2012.  At that time, the examiner diagnosed MDD and pain disorder associated with both psychological factors and a general medical condition, but concluded that it was less likely as not that his diagnosed psychiatric disorders, specifically MDD, were related to his military experience, given that the Veteran's depressive symptoms began many years after service and were triggered by events unrelated to military service (including deaths of friends and family members, declining health, and chronic pain).  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and an objective psychiatric examination.  In addition, a June 2012 VA reviewing psychologist concurred with the above opinion based on the evidence of record, including a subsequently provided January 2012 statement from the Veteran's wife.  The Board, therefore, finds the January 2012 VA examination report and June 2012 supplemental opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on provision of the December 2011 VCAA notice letter, the January 2012 VA examination, the June 2012 supplemental VA medical opinion, and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its August 2010 and May 2012 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, major depressive disorder and the Veteran's other diagnosed psychiatric disorders are not classified as a psychosis and, therefore, service connection may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he has a psychiatric disorder due to his experiences in military service.  As will be discussed in greater detail below, the Veteran does not claim continuous psychiatric symptoms from service.  Instead, the Veteran asserts that his depression and other symptoms began or significantly worsened after being diagnosed with diabetes mellitus in the late 1990s.

The Veteran's service treatment records do not indicate any complaints, treatment, or diagnoses of PTSD or other psychiatric disorder, including both his September 1967 entrance examination and December 1969 separation examination.  

After service, private treatment records from the Veteran's general practitioner indicate initial treatment with Prozac for depression symptoms in October 1993.  By July 1994, the Veteran carried an assessment of depression.  In August 1998, the Veteran first sought specialized help for his depression symptoms.  At that time, the Veteran attributed his problems to multiple recent deaths of family and friends and pressures and work.  The treatment provider assessed major depression.  Approximately one month later the Veteran was hospitalized for increased depression.  The diagnosis was major depressive disorder, first episode.  He reported increased depression since July 1998, which the Veteran believed was triggered by the death of five people in his family, including a suicide and multiple other unexpected deaths.  In addition, the Veteran had problems with chronic back pain and increasing stress at work.  The Veteran again was hospitalized in October 1998 for the same problems.  He was diagnosed with depressive disorder, not otherwise specified; rule out major depressive disorder.

A January 1999 letter from the Veteran's treating physician stated, in relevant part, "based on the chronology of his physical problems [including diabetes mellitus and back problems] followed finally by depression, it certainly would lead me to believe that the conditions under which he had to work have certainly contributed to not only his physical condition but also to his depression."  In a February 1999 letter, the same physician opined that the Veteran's depression "arose from multiple factors including his recently diagnosed diabetes, his personal loss and his perception of a heavy workload."  

In a subsequent February 1999 treatment record, the Veteran reported onset of major depression around 1998.  An October 1999 letter from the Veteran's physician again attributed the Veteran's depression to a series of deaths among family and friends, pressure at work, physical problems, and concern about his son who had some developmental problems.

A November 2000 letter from the Veteran's treating licensed clinical social worker noted treatment since August 1998 for symptoms of major depressive disorder that seemed to be due to work related stressors and chronic back pain.  In June 2000, the Veteran had broached the subject of a diagnosis of PTSD.  The social worker noted that emergence of psychiatric symptoms with respect to PTSD that had been linked to the suicide of a family member and the details of that death approximated the death of a fellow service member the Veteran witnessed.  The Veteran had suppressed memories of that incident for 30 years.  An April 2001 treatment record included a report by the Veteran that he began experiencing nightmares about 5 years previously, close in time to the deaths of his brother and a favorite uncle.  Thereafter, the Veteran described experiencing a "nervous breakdown."

The Veteran was afforded a VA psychiatric examination in October 2008.  The examiner noted review of the claims file.  At that time, the Veteran reported that he had experienced little trouble due to his military experiences until he filed a claim for entitlement to service connection for diabetes mellitus and undergoing an examination in which the examiner extensively probed the Veteran about his in-service experiences.  The examiner diagnosed major depression and nightmare disorder, but did not provide an opinion as to the etiology of those problems.

A December 2010 private psychiatric evaluation diagnosed major depressive disorder, recurrent, but did not discuss the etiology of that diagnosis.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted review of the claims file and a current diagnosis of MDD and pain disorder associated with both psychological factors and a general medical condition.  The Veteran denied psychiatric treatment prior to or while in service.  The Veteran reported initial treatment for psychiatric problems to have been his hospitalization in September 1998.  The Veteran initially denied any specific triggers for depression at that time, but later indicated that he had experienced three deaths during the previous week, with resulting anxiety and decreased functioning at work for several days prior to the first hospitalization.  The examiner discussed the Veteran's treatment history and past psychiatric diagnoses.  The Veteran reported current symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, difficulty in adapting to stressful circumstances, social withdrawal, feelings of worthlessness, and other symptoms.  Following review of the claims file, interview of the Veteran, and psychiatric evaluation, the examiner concluded that it was less likely as not that his diagnosed psychiatric disorders, specifically MDD, were related to his military experience.  The rationale for the opinion was that the Veteran's depressive symptoms began many years after service and were triggered by events unrelated to military service (including deaths of friends and family members, declining health, and chronic pain).

The Veteran's wife, in a January 2012 letter, noted that she had been married to the Veteran since 1971.  The Veteran's parents told her to not touch the Veteran to wake him when he was asleep as he would wake up "fighting and swinging his arms."  She noted that the Veteran would have nightmares about his military service and that his dreams had worsened over the years.  Movies and television shows concerning Vietnam upset the Veteran.  

The Board remanded the claim to obtain an opinion from an appropriate VA medical professional in light of the January 2012 wife's statement suggesting ongoing psychiatric problems from service.  The resulting June 2012 opinion from a VA psychologist was based on review of the Veteran's claims file, including the January 2012 wife's statement and January 2012 VA examination report.  The psychologist indicated that the Veteran's mental health problems were complicated by a pain disorder, specifically noting the Veteran's reports during the January 2012 VA examination attributing his depressed mood mostly to current pain and limited mobility, rather than his military service.  In addition, the psychologist noted that the two previous VA examiners were in agreement that the Veteran did not meet the criteria for a diagnosis of PTSD and that current depressive symptoms were related to the Veteran's current pain condition and other lifestyle factors.  As such, the psychologist concurred with the January 2012 VA examiner's conclusion that the Veteran's current MDD was less likely than not related to events experienced in military service.

As discussed above, the Veteran has multiple diagnoses of MDD and other psychiatric disorders other than PTSD.  The crucial question, therefore, is whether any of these current psychiatric disorders were caused or aggravated by the Veteran's military service.  Based on the foregoing, the Board concludes they were not.

In reaching that determination, the Board notes that no medical professional has linked the Veteran's MDD or other psychiatric disorders other than PTSD to his military service.  In that regard, the Board finds the January 2012 VA examiner's and June 2012 VA psychologist's opinions of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and psychiatric examination and the subsequent June 2012 psychologist's opinions were based on review of the same.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, both the January 2012 examiner and June 2012 reviewing psychologist cited the Veteran's own reports that his significant depression symptoms began after the death of multiple friends and family, declining physical health, and onset of chronic pain.  The June 2012 reviewing psychologist considered the Veteran's wife's January 2012 report of nightmares and symptoms when awaking from sleep, but did not find these reports sufficient to link the Veteran's current psychiatric problems to his military service and, instead, relied on the Veteran's numerous attributions of onset of difficulties many years after service and due to post-service physical health problems and other difficulties, as well as the other evidence of record.  The examiner's and reviewing psychologist's overall conclusions are fully explained and consistent with the evidence of record.  

As discussed above, multiple other treating professionals consistently have attributed the Veteran's MDD and other psychiatric disorders other than PTSD to post-service problems, including the death of multiple friends and family, work pressures, physical disabilities, and concern for his son.   These individuals have not attributed the Veteran's psychiatric disorders other than PTSD to his military service.  The Board finds it particularly significant that from the very onset of treatment for psychiatric problems the private and VA treating medical professionals have specifically attributed his psychiatric problems to factors unrelated to his military service.

Moreover, and as discussed in greater detail in the Board's August 2010 decision, the Veteran has identified several in-service stressors that he believes led to PTSD.  However, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  Indeed, the Veteran has consistently denied significant psychiatric problems until the 1990s.  Thus, there is no continuity of symptomatology from service.  

The Board acknowledges the January 2012 statement of the Veteran's wife indicating that from service he had symptoms that included nightmares and difficulty awakening with associated "fighting" and swinging of arms.  In addition, the Board has considered the other statements from the Veteran and his wife attempting to link a current psychiatric disorder other than PTSD to his military service and acknowledges that they can attest to factual matters of which they have first-hand knowledge, such as the Veteran feeling depressed, having nightmares, and other observed symptoms.  Their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds any such current assertions linking current psychiatric problems to events in service particularly problematic in light of the Veteran's numerous contemporaneous and near-contemporaneous attributions of his depression and other psychiatric symptoms to post-service issues, including the death of family and friends, stress at work, and health concerns.  Given that the January 2012 VA examiner and particularly the June 2012 reviewing psychologist considered all these attributions yet concluded that it was less likely that current psychiatric problems were unrelated to service and in light of these medical professionals' greater level of medical expertise, the Board concludes that any of the Veteran's or his wife's statements or opinions as to etiology are significantly outweighed by the opinions of the January 2012 and June 2012 medical professionals which are consistent with the Veteran's contemporaneous post-service treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, there is no credible evidence of MDD or other psychiatric disorder during service and no psychiatric disorder was diagnosed until at least 1993, more than 20 years after service.  Additionally, competent evidence of record does not relate the Veteran's currently diagnosed MDD or other psychiatric problems to military service.  Indeed, multiple medical opinions of record have explicitly attributed the Veteran's depression and related symptomatology to multiple post-service factors.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current psychiatric disability other than PTSD to service are afforded significantly less probative weight than the multiple medical opinions to the contrary, including the January 2012 VA examiner's and June 2012 reviewing psychologist's.  The Board acknowledges the January 2012 report of the Veteran's wife that he had nightmares and problems on awakening from service, but ultimately finds that the Veteran's numerous reports that his psychiatric problems began following multiple post-service circumstances unrelated to service and the opinions of multiple VA and private treatment providers of significantly greater probative weight.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


